 1   George M. Kraw (California Bar No. 71551)
     Katherine McDonough (California Bar No. 241426)
 2   Jessica N. Melgar (California Bar No. 311575)
     Kraw Law Group, APC
 3   605 Ellis Street, Suite 200
 4   Mountain View, California 94043
     Telephone: 650-314-7800
 5   Facsimile: 650-314-7899
     gkraw@kraw.com
 6   kmcdonough@kraw.com
     jmelgar@kraw.com
 7
 8
     Attorneys for:
 9   Board of Trustees of the U.A. Local No. 343 Pension Plan, U.A. Local Nos. 343 and 355
     Defined Contribution Plan, and Plumbers and Steamfitters Managed Health Care Plan;
10
     U.A. Local No. 343 Pension Plan
11   U.A. Local Nos. 343 and 355 Defined Contribution Plan, and
     Plumbers and Steamfitters Managed Health Care Plan; U.A. Local 343
12
                         IN THE UNITED STATES DISTRICT COURT
13                     FOR THE EASTERN DISTRICT OF CALIFORNIA
14                               SACRAMENTO DIVISION

15
16   U.A. LOCAL NO. 343 PENSION PLAN, U.A.                Case No.: 2:19-cv-01381-JAM-DB
     LOCAL NOS. 343 AND 355 DEFINED
     CONTRIBUTION PLAN, PLUMBERS AND
17   STEAMFITTERS MANAGED HEALTH CARE
                                                          STIPULATION AND ORDER TO
     PLAN,                                                EXTEND DISCOVERY AND
18                                                        RELATED DEADLINES
                     and                                  (AS MODIFED BY THE COURT)
19
     BOARD OF TRUSTEES, U.A. LOCAL NO. 343
20   PENSION PLAN, BOARD OF TRUSTEES, U.A.
     LOCAL NOS. 343 AND 355 DEFINED
21   CONTRIBUTION PLAN, BOARD OF
     TRUSTEES, PLUMBERS AND STEAMFITTERS
22   MANAGED HEALTH CARE PLAN,
23   U.A. LOCAL 343,
24                  Plaintiffs,
25          v.
26   G.A.R. PLUMBING, INC.,
27                 Defendant.
28
            STIPULATION TO EXTEND DISCOVERY AND RELATED DEADLINES– 1
                       CASE NO.: 2:19-CV-01381-JAM-DB
 1             The parties hereto, by and through their undersigned counsel of record, hereby enter the
 2   following stipulation which they respectfully request that the Court enter as an Order in this
 3   action:
 4             WHEREAS, on July 22, 2019, Plaintiffs U.A. LOCAL NO. 343 PENSION PLAN,
 5   U.A. LOCAL NOS. 343 AND 355 DEFINED CONTRIBUTION PLAN, PLUMBERS AND
 6   STEAMFITTERS MANAGED HEALTH CARE PLAN, and BOARD OF TRUSTEES, U.A.
 7   LOCAL NO. 343 PENSION PLAN, BOARD OF TRUSTEES, U.A. LOCAL NOS. 343 AND
 8   355 DEFINED CONTRIBUTION PLAN, BOARD OF TRUSTEES, PLUMBERS AND
 9   STEAMFITTERS MANAGED HEALTH CARE PLAN, U.A. LOCAL 343 (collectively the
10   “Funds” or “Plaintiffs”), filed a Complaint against the Defendants G.A.R. Plumbing, Inc.,
11   (“GAR” OR “Defendant”) and in the United States District Court for the Eastern District of
12   California, the Sacramento Division (the “Eastern District”);
13             WHEREAS, the Minute Order issued October 28, 2019, establishes the following dates
14             1. Discovery cutoff: March 2, 2020
15             2. Plaintiffs’ Motion for Summary Judgment: April 7, 2020
16             3. Defendant’s opposition and cross motion: April 28, 2020
17             4. Plaintiff's reply and opposition: May 12, 2020
18             5. Defendant's reply: May 19, 2020
19             6. Hearing on the cross motions: June 9, 2020 at 1:30 p.m.;
20             WHEREAS, the parties have met and conferred in good faith regarding scheduling
21   depositions and further discovery;
22             WHEREAS, Defendant’s witnesses are unavailable for a deposition until on or about
23   March 3, 2020 at the earliest;
24             WHEREAS, because of Defendant’s schedule, the Parties request additional time to
25   complete discovery and a change in the remaining deadlines regarding the motions for
26   summary judgment and the hearing date for the motions for summary judgment so that the
27   parties can complete discovery;
28
               STIPULATION TO EXTEND DISCOVERY AND RELATED DEADLINES– 2
                          CASE NO.: 2:19-CV-01381-JAM-DB
 1          THEREFORE, the Parties hereby stipulate and jointly request that the Court grant an
 2   extension for the above listed deadlines as follows:
 3          1.      Discovery cutoff: April 3, 2020
 4          2.      Plaintiffs’ Motion for Summary Judgment: May 12, 2020
 5          3.      Defendant’s opposition and cross motion: June 3, 2020
 6          4.      Plaintiff's reply and opposition: June 17, 2020
 7          5.      Defendant's reply: June 24, 2020
 8          6.      Hearing on the cross motions: July 14, 2020 at 1:30 p.m.
 9                                               Respectfully submitted,

10   Dated: 02/18/2020                           By:    /s/Jessica N. Melgar
                                                        JESSICA N. MELGAR
11                                                      Kraw Law Group, APC
                                                        Counsel for Plaintiffs
12
     Dated: 02/18/2020                          By:    /s/ Alfonzo L. Poiré
13                                                      ALFONSO L. POIRÉ
                                                        Reynolds Law, LLP
14                                                      Counsel for Defendant
15   DATED: 2/19/20
16
17   SO ORDERED:                                  /s/ John A. Mendez_______________
18
19                                           ATTESTATION

20          I, Jessica N. Melgar, attest that the signatory Alfonso Poire has read and approved the
     foregoing STIPULATION TO EXTEND DISCOVERY AND RELATED DEADLINES and
21
     has consented to its filing in this action.
22
     Date: February 18, 2020                                 /S/ JESSICA N. MELGAR
23                                                          JESSICA N. MELGAR
                                                            Counsel for Plaintiffs
24
25
26
27
28
            STIPULATION TO EXTEND DISCOVERY AND RELATED DEADLINES– 3
                       CASE NO.: 2:19-CV-01381-JAM-DB
